Title: To James Madison from John Armstrong, Jr., 7 June 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris June 7th. 1806.

I have the honor of forwarding the enclosed copy of a Letter from the Minister of Exterior Relations on the subject of the Ship Hope, which you will be pleased to have communicated to Mess. T. Lewis & Son Merchants, Boston.  I have directed Mr. Skipwith to obtain authenticated copies of His Majesty’s decree of the 4th. of April and of the orders Sent by the Minister of Marine to the administration of the Colony & forward them to the claimants.
For the intelligence of the day, I beg leave to refer you to the News-paper enclosed.  I am, Sir, with the highest respect, Your most obedient & very humble Servant

J Armstrong

